Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 15-16 and 18-27 are all the claims for this application.
2.	Claim 15 is amended and new Claims 21-27 are added in the Response of 3/1/2021.
3.	Claims 15-16 and 18-27 are all the pending claims under examination.
4.	Applicants amendment of the claims raises new grounds for objection and rejection. This Office Action is final.

Rejections Maintained
Claim Rejections - 35 USC § 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	The rejection of Claims 15-16 and 18-20 (and 21-27) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is maintained.
Applicants allege the amendment of Claim 15 to correlate the relationship of the hCDH19 expression on any target cell of the melanoma cell and the need to administer an anti-hCDH19 antibody to the melanoma cancer subject overcomes the rejection.
Response to Arguments
The elements of the melanoma tumor microenvironment encompass adjacent cells, such as keratinocytes, cancer-associated fibroblasts (CAFs), adipocytes, and immune cells, as well as components of the extracellular matrix and tumor-specific physicochemical properties. Thus it is not at all clear how the amendment addresses the rejection.
The rejection is mainatined.

Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement
6.	The rejection of Claims 15-16 and 18-27 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is maintained.  
	 a) Applicants allege the testing of the 46 species embodiments (Claim 15) in animal models is routine and thus would not induce an unreasonable amount of experimentation even if it was considerable.
	Response to Arguments
The Courts have commonly held that the specification must teach the skilled artisan which combinations will produce the claimed functionality: even if the disclosure teaches how to make the broad range of species covered by the claims, it fails to teach which combinations will provide the claimed functionality. Enzo Life Sciences (Fed. Cir. 07/05/19) (aff’g Summ. J. non-enablement; in highly unpredictable art, with tens of thousands of possible embodiments, a sparse specification fails to teach “whether the many embodiments of the broad claims would exhibit that required functionality.”); Wyeth (Fed. Cir. 06/26/13) (aff’g Summ. J.; would have required undue experimentation to determine which compounds in the claimed in vivo. 
Applicants admission on the record is that some experimentation would be necessary to practice the claimed invention. Here the claims require not just a particular structure, but a particular functionality for the combination of first and second binding domains in the BiTE construct much less where the specification does not teach whether the many potential embodiments of the breadth for Claim 15 would exhibit that required functionality; the art is unpredictable and each of the extremely large number of possible embodiments for any given BiTE would need to be tested to determine if it had that functionality. Applicants urge the Office to believe based on their arguments alone that animal model testing is routine and predictable for just any combination of first and second binding domains. MPEP 716.01 and 2145 (The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)).
Applicants own specification teaches away from using anything less than human or humanized VH/VL domains as follows:
[0045] “Antibodies and antibody constructs comprising at least one human binding domain avoid some of the problems associated with antibodies or antibody constructs that possess non-human such as rodent (e.g. murine, rat, hamster or rabbit) variable and/or constant regions. The presence of such rodent derived proteins can lead to the rapid clearance of the antibodies or antibody constructs or can lead to the generation of an immune response against the antibody or antibody construct by a patient. In order to avoid the use of rodent derived antibodies or antibody constructs, human or fully human antibodies / antibody constructs can be generated through the introduction of human antibody function into a rodent so that the rodent produces fully human antibodies.” Notably, the species in Claim 15 are not defined by the frameworks to the extent that they can encompass any origin of species and are not necessarily fully human or even humanized. The specification teaches [0068] Furthermore, there is a relationship between the adopted loop structure [CDR] and the amino acid sequences surrounding it. The conformation of a particular canonical class is determined by the length of the loop and the amino acid residues residing at key positions within the loop, as well as within the conserved framework (i.e., outside of the loop).”
Thus, and dispositive to Applicants allegation that the method testing is routine, is that the ordinary artisan would need to configure the CDRs for the genus of constructs within frameworks that are compatible with the CDRs to generate productive first binding domains much less in the context of a BiTE prior to in vitro and/or in vivo testing. 

b) Applicants allege the Huehls reference substantiates the universal applicability of any BiTE for the treatment of any cancer.
Response to Arguments
Despite Applicants allegation that the Huels reference is “already of record”, a detailed re-review of the two (2) PTO 892 forms and two (2) 1449 forms of record are deficient in any mention much less in the provision of a copy of the reference. Once Applicants have furnished a copy of the reference, the Office will reply to those comments.

c) Applicants allege Figures 1-3 provide data showing binding of the claim-recited antibodies to CDH19 in HEK293 cells. Figure 4 provides data showing that each of the claim-recited antibodies bind to the CHL-1 human skin melanoma cell line. Figure 5 provides data showing how epitope prediction was carried out. Figure 6 provides data regarding epitope clustering of the antibodies recited in the claimed methods. 
Response to Arguments
The Examiner has already set forth on the record those references substantiating the unpredictability of the art for immunotherpeutics in testing and for therapy of cancers in vivo (incorporating by reference the Office Action of 6/14/2019). Applicants are requested to identify those BiTE clones having been shown to mediate any activity or effect against a melanoma cell line, in vitro, that has an art-recognized correspondence and translation to treating melanoma, in vivo. Applicants are requested to identify those BiTE clones having been shown to mediate any activity or effect against a melanoma cell line, in vivo. The assay results shown in Figures 1-6 relate to fluorescent detection in the binding of some BiTE clones, but which is urged by Applicants to simulate in vitro and/or in vivo testing for treatment effects. There are no data presented that would allow the ordinary artisan to conclude the predictability of any one of the instant claimed BiTE in the treatment of melanoma, in vivo. The specification provides no demonstration of an equivalency between any of the BiTE that ensure the predictability of those BiTEs in general.
“The “predictability or lack thereof” in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability” (citing In re Marzocchi, 439 F.2d 220, 223-24, 169 USPQ 367, 369-70 (CCPA 1971)). “In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious from the disclosure of one species, what other species will work.”

d) Applicants allege a person of ordinary skill in the art can make and test antibodies of various formats for their ability to bind CDH19 on target melanoma cells and CD3 on target immune cells to decrease or inhibit melanoma cell growth or tumor cell growth.
	Response to Arguments
The claims are construed as comprising any known-and-yet- to- be discovered “bispecific antibody construct” absent the claimed description about what aspects the antibody comprises other than the first binding domain VH CDRs and VL CDRs against human CDH19 and a generic anti-human CD3 binding domain for T cell interaction. The claims do not indicate if the antibody is full, partial or fragmented much less in having complete heavy chain constant regions and complete light chain regions, and that would read on a conventional antibody format. The construct may even be represented by numerous and diverse forms of bispecific formats that may or may not encompass an Fc domain, and which are inclusive but not limited to the following examples:

    PNG
    media_image1.png
    612
    947
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    687
    945
    media_image2.png
    Greyscale

Accordingly, and nowhere do the claims recite how the structure for the construct is arranged and/or organized with respect to the first and second binding domains vis-à-vis the constant regions or if any constant regions are even present. Nowhere do the claims recite how the first and second binding domains are arranged/organized vis-à-vis each other, respectively. The myriad different structures that may be encompassed under the meaning of a “bispecific construct” is vast and not enabled by the instant specification and its disclosures. The scope of the claims must bear a reasonable correlation with the scope of enablement. See In re Fisher, 166 USPQ 19, 24 (CCPA 1970). "[T]o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.'" Genentech, Inc. v. Novo Nordisk, A/S, 108 F.3d 1361, 1365 (Fed. Cir. 1997) (quoting In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993)).
The rejection is maintained.

New Grounds for Rejection
Claim Rejections - 35 USC § 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 15 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-) Claim 24 is indefinite for the recitation “scFv-single domain mAb.” The specification defines the phrase as “a monoclonal antibody construct composed of at least one single domain antibody as described above and one scFv molecule as described above.” It is unclear and inconsistent if the de minimus structure for the bispecific antibody construct of Claim 15 comprises a dAB for the first binding domain where each of the 46 species comprises VH and VL CDR1-3. Applicants are requested to clarify which aspect of the bispecific antibody construct comprises the dAb and whether this is referring to the second binding domain.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 15 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 24 reads on a “scFv-single domain mAb” which is understood to comprise a single variable domain antibody. Applicants have not demonstrated any working example of a construct resembling this structure and which has been shown to have a structure function correlation for binding hCDH19 on the surface of any target cell of the melanoma disease and hCD3 on the surface of a T cell. It is not clear whether the first or second binding domain comprises the dAb portion.
The single domain antibodies taught in Ward et al. (Nature 341:544-546 (1989); cited in the IDS of 9/22/17) appear to be limited examples of single domain antibodies generated against a limited number of antigens that have been shown to retain antigen binding specificity.  However, Ward teaches and cautions:
 “Separated heavy and light chains have previously been identified with antigen or hapten binding activities although the affinities were poor, with no evidence for binding by single chains rather than dimers" (p. 544, Col. 2) and
"However, VH domains are relatively sticky, presumably due to the exposed hydrophobic surface normally capped by the VH and VL domains” (p. 546, Col. 1).
By and large, the art recognizes that single domain antibodies do not provide the sufficient contact sites for antigen binding or at the very least the molecules tend to be less soluble and otherwise form aggregates.

Conclusion
9.	No claims are allowed.
10.	 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643